 CONSOLIDATED FIBRESConsolidatedFibres,Inc.andInternationalLongshoremen's and Warehousemen's Union, Local6,Petitioner.Case 20-RC-1 1208August 14, 1973DECISION AND DIRECTION OF ELECTIONBY MEMBERS JENKINS,KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Enid W. Weber. Fol-lowing the hearing, and pursuant to Section 102.67 ofthe National Labor Relations Board's Rules and Re-gulations, Series 8, as amended, the Regional Directorfor Region 20 transferred this case to the NationalLabor Relations Board for decision. Thereafter, theInternational Longshoremen's and Warehousemen'sUnion, Local 6, herein called Petitioner, and Industri-al Iron and Metal Processing Workers, Local Union1088,affiliatedwith the Laborers' InternationalUnion of North America, AFL-CIO, herein calledIntervenor, filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudicialerror was committed. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.This proceeding resulted from the planned consoli-dation of the Employer's plants at Oakland, Berkeley,and San Francisco, California, into the Employer'snew facility at Richmond, California. The Petitionercontends that the Richmond facility will constitute anentirely new operation and that therefore any existingcollective-bargaining agreements between the Em-ployer and the labor organizations involved herein donot operate as a bar to an election under theGeneralExtrusionprinciple.'The Intervenor, however, con-tends that the instant petition should be dismissed onthe grounds that the Richmond facility at the presenttime is merely a relocation of the Oakland plant and1121NLRB 1165557that its current contract with the Employer coveringthe Oakland employees constitutes a bar to an elec-tion herein. Alternatively, the Intervenor contendsthat the Teamsters contracts covering the Employer'sBerkeley truckdrivers operates as a bar to an election.'The Employer takes no position.The facts disclose that the Employer is engaged inthe packaging, grading, and destruction of paper.Since 1969 the Employer has planned, and in parteffectuated, the consolidation of its three Bay Areaplants into a larger facility at Richmond. With theexception of the destruction of paper process at Oak-land and the newsprint handling operation at SanFrancisco, all three plants have basically engaged inthe same type of work. Paper of varying grades ispicked up and delivered to one of the plants where itis sorted and packaged for immediate sale or storedfor eventual sale. The employees at the respectiveplants, however, have historically been represented bydifferent labor organizations. At Oakland, the six la-borers, including forklift operators and warehouse-men, and the five truckdrivers have been representedby the Intervenor; at Berkeley, the four to six laborershave been represented by the Petitioner and the seventruckdrivers by Teamsters locals; and, at San Francis-co, the four laborers have been represented by thePetitioner. There are no truckdrivers at San Francis-co. Each of the above labor organizations has a collec-tive-bargaining agreement currently in effect with theEmployer.As of the time of the hearing, the Employer hadbegun to implement the consolidation. Thus, the Em-ployer had transferred to Richmond most of its Oak-land operations, including all of its employeespreviously assigned there. Several days a week, how-ever, the Employer sends two or three Richmond em-ployees to Oakland to maintain the destruction ofpaper process. Ultimately, when the Richmond facili-ty is capable of absorbing that process, the Oaklandplant will be completely closed down. With regard tothe Berkeley plant, the Employer had sharply cur-tailed the processing of paper and only a few employ-ees engaged in cleanup work remain at the plant. It isclear that the Employer intends to transfer all of itsBerkeley employees to Richmond pending our deci-sion herein. Although the Employer had intended tocompletely close its San Francisco facility, a recentincrease in the demand for newsprint has caused it toreconsider such action. Thus, while it has closed downall its other operations at San Francisco, it still main-tains full production with respect to the newsprinthandling operation. However, only a few of its em-ployees are required to handle the newsprint, and, asin the case of the Berkeley plant, the remaining em-2Despite adequate notice of the hearing Local 70 and Local 85, the Team-sters Locals involved herein, declined to intervene205 NLRB No. 86 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees will be transferred to Richmond pending ourdecision herein.Most of the equipment previouslyused at the three plants has been either transferred toRichmond or has been scheduled to be stored there inthe near future. It is thus clear that the entire comple-ment of the Employer's employees and all its opera-tions in the Bay Area, with the possible exception ofthe San Francisco plant newsprint operation, willeventually be transferred to the Richmond facility.For the reasons set forth below, we find that theEmployer's consolidation of these plants into theRichmond facility will constitute an entirely new inte-grated operation and that, therefore, none of theabove-mentioned contracts serves as a bar to an elec-tion herein.The combined capacity of the Oakland, Berkeley,and San Francisco plants during 1971-72 approxi-mated 1,640 tons per month. In contrast, the monthlycapacity of the Richmond facility will approach 3,000tons.This increase will be possible due to theEmployer's acquisition of new highly automatedequipment which will replace the technologically ob-solete machinery previously used at its other plants.Thus, the Employer has purchased an hydraulic balerand a new packaging device which, in contrast to itsoutmoded equipment, will require somewhat differentskills and, because of the new packaging technique,will permit the Employer to seek new markets foroverseas trade which it could not previously accom-modate. Furthermore, the Richmond operation will inthe future absorb the Oakland destruction processwith which the employees to be transferred from theBerkeley and San Francisco plants are largely unfa-miliar. In these circumstances,it isclear that the Rich-mond facility is not merely a relocation of existingplants but rather an entirely new integrated opera-tion.'4.The only remaining issue concerns the place-mentof the Employer's truckdrivers. Although thePetitioneroriginallysought a unit of all theEmployer's employees, at the hearing it amended itspetition by deleting the truckdrivers from the request-ed unit. The Petitioner however has taken the posi-tion, both at the hearing andin itsbrief, that it doesnot oppose the inclusion of the truckdrivers in the unitif the Board deems it appropriate. The Intervenorcontends that certain or all of the truckdrivers shouldproperly be included in the unit.The record discloses that the Employer uses twoclassifications of truckdrivers, the over-the-road andthe "bobtail" drivers. The over-the-road drivers, usingtractor-trailers, primarily are engaged in the haulingof large quantities of paper on established routes. TheJCfHudson Berlind Corporation,203 NLRB No 63 cfGeneral ElectricCompany,170 NLRB 1272, 1273,The Kroger Company,155 NLRB 546,548-549"bobtail" drivers, using small vans, haul smaller loadsand seldom are assigned regular runs. The five Oak-land drivers, now stationed at Richmond, are all inthe latter classification.When at Oakland these driv-ers would, if not engaged in the pickup or delivery ofpaper, help load and unload trucks with forklifts orotherwise assist the other employees in their functionsand, in fact, most of them had been promoted totruckdriver positions from previous positions as la-borers or warehousemen. They further enjoyed com-mon supervision and common fringe benefits with theother employees. The drivers stationed at Berkeley,consisting of five over-the-road and two "bobtail"drivers, however, shared no community of interestwith other employees except for common supervision.The Employer's plans for the utilization of its truck-drivers to be stationed at Richmond are presentlyunclear. However, the Employer's vice president testi-fied that its decision to consolidate its Bay Area plantsinto one facility was in part motivated by the advan-tages it considered would result from having a central-ized work force under common supervision and undera single seniority list. In these circumstances, and par-ticularly in view of the facts that no party herein seeksa separate unit of truckdrivers and Petitioner does notoppose their inclusion in the unit, we shall include alltruckdrivers in the unit.We therefore find that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees employed at the Employer's oper-ations at Richmond, California, including labor-ers,forkliftoperators,warehousemen, andtruckdrivers, but excluding all office clerical em-ployees, guards and supervisors as defined in theAct.Accordingly, in view of our finding above that nocontract bar to an election exists, we shall direct anelection herein. As the Employer has not completedall of its intended transfers of employees and opera-tions to its Richmond facility, we shall instruct theRegional Director to direct said election at such timeas he deems appropriate. The Intervenor did not re-quest that its name be placed on the ballot. We shallorder that it appear thereon, however, in view of itsintervention in this proceeding and in view of thesubstantial number of unit employees which it cur-rently represents.4[DirectionofElection andExcelsiorfootnoteomitted from publication.]° If the Intervenor does not desire to participatein an election at this timein the unit found appropriate,we shall amend our Directionof Election bydeleting its name from the ballot upon its notification to the Regional Direc-tor ofsuch desire within 10 days of the date of issuance of this Decision